            Case 1:21-cv-02892-CM Document 3 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHOSHANNA MORGAN,
                              Plaintiff,                     21-CV-2892 (CM)
                     -against-                               ORDER OF DISMISSAL
PHIPPS HOUSING INC.,                                         UNDER 28 U.S.C. § 1651

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         On January 12, 2012, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Morgan v. Catholic Guardian

Soc’y, No. 11-CV-1815 (LAP) (S.D.N.Y. Jan. 12, 2012). Plaintiff files this new pro se case

without paying the filing fee or seeking leave from the Court to file this action. This action is

therefore dismissed without prejudice for Plaintiff’s failure to comply with the January 12, 2012

order.

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from this order would not be taken in good faith, and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 6, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
